DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2022 has been entered.

Election/Restrictions

Claims 42 and 55 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 7, 2022.
Claim 46 was previously withdrawn from further consideration as being drawn to a nonelected species.  Claim 46 has been amended to depend from claim 1 rather than from claim 42.  Therefore, claim 46 is rejoined and has been fully examined for patentability.
Newly presented claims 69 and 72 include unfunctionalized polydienes, epoxy-functionalized polydienes, and anhydride-functionalized polydienes.  The Applicant’s election of unfunctionalized polydienes in the reply filed on March 7, 2022 is understood to apply to newly presented claims 69 and 72.  The claimed epoxy- and anhydride-functionalized polydienes recited in claims 69 and 72 read on non-elected species and accordingly have not been examined for patentability.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 14, 18, 21, 46, 66-68, 70, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (US 2014/0027339, cited in prior Office action; hereafter Deshpande ‘339) in view of Deshpande et al. (US 2013/0231422; hereafter Deshpande ‘422).  
Regarding Claims 1, 2, 4, 14, 18, 46, and 66-68, Deshpande ‘339 teaches oxygen scavenging compositions comprising a base polymer, 0.10-10 wt% of at least one compound of Formula I or II, and 10-400 ppm of at least one transition metal in a positive oxidation state (p. 1, [0007]-[0009]).  The compounds of Formula I and II illustrated at pages 2-3 are identical to those recited by instant claims 2, 41, and 66-68.  Suitable base polymers include polyesters such as polyethylene terephthalate (PET) (p. 6-7, [0070], [0072]).  Suitable transition metals include cobalt (p. 7, [0073]).  
Deshpande ‘339 teaches away from the use of compatibilizers, indicating that this approach to reducing haze in PET packaging adds cost.  The use of a compatibilizer would also require evaluation of its suitability for contact with food (p. 1, [0006]).  One of ordinary skill in the art would therefore find no motivation to include a compatibilizer in Deshpande ‘339’s composition.
Deshpande ‘339’s compositions are used to form various food packaging articles (p. 7, [0076]).  Specific articles include bottles for holding carbonated soft drinks (p. 10, [0107]).  Deshpande ‘339 teaches that other additives known in the art may be included in conventional amounts, (p. 9, [0092]), but does not teach at least one polydiene compound as claimed.
In the same field of endeavor, Deshpande ‘422 teaches a composition for forming various food and beverage packaging articles such as bottles for carbonated soft drinks (p. 12, [0242]).  
The composition comprises a base polymer (a), and 0.1-10 wt% of an oxygen scavenger (b) (p. 6, [0118]-[0121]).  The base polymer (a) may be a polyester such as PET (p. 6, [0125]).  
The oxygen scavenger is a compound of Formula I or II (p. 7, [0133]-[0134]).  These formulas are identical to Formula I and II of Deshpande ‘339.  Alternatively , the oxygen scavenger can be a conventionally known polybutadiene oxygen scavenger (p. 9, [0148]).  The conventional polybutadiene oxygen scavengers are not described as being functionalized or as containing any reactive groups. Therefore, the conventional polybutadiene oxygen scavenger described by Deshpande ‘422 is understood to be unfunctionalized.
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute a portion of Deshpande ‘339’s compound of Formula I and/or II with the unfunctionalized polybutadiene of Deshpande ‘422, as the two are recognized by the prior art as being suitable for use as oxygen scavenging materials in PET-based food and beverage containers including bottles for carbonated soft drinks.  It is prima facie obvious to substitute equivalents where the equivalence is recognized by the prior art.  See MPEP 2144.06.  Additionally, it is prima facie obvious to combine equivalent materials when the equivalence is recognized by the prior art.  See MPEP 2144.06.
Both references teach toward including oxygen scavengers in an amount of 0.10-10 wt%.  Substituting a portion of Deshpande ‘339’s compound of Formula I and/or II with the unfunctionalized polybutadiene of Deshpande ‘422 will therefore result in a composition including 0.10-10 wt% of a compound of Formula I and/or Formula II and 0.10-10 wt% of an unfunctionalized polybutadiene, such that the combined total falls within the range of 0.10-10 wt% established by Deshpande ‘339.   
This effectively establishes a range of 0.1-9.9 wt% for the compound of Formula I and/or II and 0.1-9.9 wt% for the unfunctionalized polybutadiene.  These ranges indicate that the unfunctionalized polybutadiene will be present in an amount of 1-99 wt% relative to the compound of Formula I and/or II.  The range of 0.1-9.9 wt% of a compound of Formula I and/or II overlaps the claimed range of about 0.1 to about 10 wt%.  The range of 1-99 wt% of unfunctionalized polybutadiene relative to the compound of Formula I and/or II overlaps the claimed range of from about 0.01 to about 10 wt%.
Modification of Deshpande ‘339 in view of Deshpande ‘422 results in a composition comprising (a) a base polymer such as PET; (b) a compound of formula I or II; (c) 10-400 ppm of at least one transition metal in a positive oxidation state; and (d) 0.1-10 wt% of unfunctionalized polybutadiene, and which does not include a compatibilizer.  This reads on the composition of Claims 1, 2, 4, 14, 18, 46, and 66-68.
Regarding Claim 21, Deshpande ‘339 teaches a wall of a package comprising at least one layer comprising the composition described above (p. 3, [0034]).
Regarding Claims 70 and 71, the cited references do not expressly disclose the claimed induction period relative to a composition that does not include either the compound (b) or the polydiene (c).  Nevertheless, modification of Deshpande ‘339 in view of Deshpande ‘422 as applied above results in a composition identical to that of the claims.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviuosness has been established.  See MPEP 2112.01.

Claims 11, 12, 72, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande ‘339 in view of Deshpande ‘422 as applied to Claim 1 above, further in view of Akkapeddi et al. (US 6,610,234; cited in prior Office action).
Regarding Claims 11, 12, and 72, Deshpande ‘339 and Deshpande ‘422 remain as applied to Claim 1 above.  Deshpande ‘339 teaches a composition comprising a base polymer; at least one compound of Formula I or II; and 10-400 ppm of at least one transition metal in a positive oxidation state.  Suitable base polymers include polyesters such as polyethylene terephthalate (PET) (p. 6-7, [0070], [0072]).  The compounds of Formula I and II illustrated at pages 2-3 are identical to those recited by claim 72.  Suitable transition metals include cobalt (p. 7, [0073]).  
Deshpande ‘422 teaches toward the use of an unfunctionalized polybutadiene as an oxygen scavenging material as indicated above.  The cited references do not disclose the monomeric makeup, molecular weight, or particle size of the polybutadiene oxygen scavenging material.
In the same field of endeavor, Akkapeddi teaches oxygen scavenging polyamide compositions (Abstract) which include an oxidizable polydiene (col. 7, lines 1-5).  The composition is used in food and beverage packaging applications (col. 1, lines 11-21).  Suitable oxidizable polydienes are made up of 1,2- and/or 1,4-butadiene (col. 7, lines 32-33), have a molecular weight of 500-8,000 (col. 7, lines 46-49), and have a particle size in the range of from about 10 nm to about 1000 nm (col. 7, lines 53-57).  
It would have been obvious to one of ordinary skill in the art at the time of filing to form an unfunctionalized polybutadiene oxygen scavenging material according to Deshpande ‘422 having the monomeric makeup, molecular weight, and particle size suggested by Akkapeddi.  Akkapeddi demonstrates these features as being suitable for similar compositions.  This represents the use of suitable monomers and physical characteristics for similar oxygen scavenging materials in similar packaging applications.   
Akkapeddi’s monomeric makeup, molecular weight, and particle size range as guidelines for the unfunctionalized polybutadiene oxygen scavenger of Deshpande ‘422.  These characteristics are shown to be suitable for similar oxygen scavenging materials used in similar applications, and the use of materials having similar characteristics in the composition resulting from modification of Deshpande ‘339 in view of Deshpande ‘422 would carry with it a reasonable expectation of success and predictability based on these similarities.  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416-21 (2007).  Modification in this way reads on Claims 11, 12, and 72.
Regarding Claim 73, the cited references do not expressly disclose the claimed induction period relative to a composition that does not include either the compound (b) or the polydiene (c).  Nevertheless, modification of Deshpande ‘339 in view of Deshpande ‘422 and Akkapeddi as applied above results in a composition identical to that of the claims.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviuosness has been established.  See MPEP 2112.01.

Response to Arguments

Applicant's arguments filed September 13, 2022 have been fully considered but they are not persuasive.
The Applicant argues that Deshpande ‘339 is concerned with packaging materials having oxygen barrier properties, whereas Deshpande ‘422 is concerned with packaging materials having carbon dioxide barrier properties.  The Applicant concludes that Deshpande ‘339 and Deshpande ‘422 are not in the same field of endeavor.
The Applicant is correct in observing that the main problem addressed by Deshpande ‘339 is improving oxygen scavenging characteristics, whereas the main problem addressed by Deshpande ‘422 is preventing diffusion of carbon dioxide through packaging materials.  Although the two references address somewhat different problems, it is clear that both are in the same field of endeavor.  
Both references are concerned with food and beverage packaging such as bottles for carbonated beverages.  See Deshpande ‘339 at page 10, [0107] and Deshpande ‘422 at page 12, [0242].  Both references form such bottles from compositions including a polyester such as PET (see, e.g., Deshpande ‘339 at p. 6-7, [0070], [0072]; Deshpande ‘422 at p. 6, [0125]) as well as oxygen scavenging additives (see Deshpande ‘339, Abstract; Deshpande ‘422 at  p. 6, [0120]).  
These similarities show that despite addressing somewhat different problems, the two references are in the same field of endeavor.  One skilled in the art seeking to improve upon the oxygen scavenging characteristics of Deshpande ‘339 would have looked to other references like Deshpande ‘422 who teach packaging articles used to contain identical products (i.e. carbonated soft drink bottles) formed from identical base polymers like PET and include oxygen scavenging additives.
The Applicant argues that the polybutadiene oxygen scavenger taught by Deshpande ‘422 is not recognized by the prior art as being suitable for use in the same type of packaging containers as those disclosed by Deshpande ‘339.
The oxygen scavenging additives taught by both Deshpande ‘339 and Deshpande ‘442 are suggested for use in packaging articles such as bottles used to contain carbonated soft drinks.  Both references teach that such bottles may be formed from PET.  It is clear that oxygen scavenging additives taught by both Deshpande ‘339 and Deshpande ‘442 are suitable for use in the same capacity - as oxygen scavengers used in PET-based bottles for carbonated soft drinks. The fact that the two references address somewhat different problems does not detract from the substantial similarities in the compositions and end uses contemplated by Deshpande ‘339 and Deshpande ‘442.
The Applicant argues that Deshpande ‘422 teaches the use of a polybutadiene oxygen scavenger in lieu of a compound of Formula I or II.  The Applicant concludes that one skilled in the art would therefore have been motivated to replace the oxygen scavenger of Deshpande ‘339 with polybutadiene rather than combining the two.
Deshpande teaches the use of polybutadiene and compounds of Formula I and II as equally suitable alternatives to one another, but does not in any way teach away from combining the two types of oxygen scavengers.  As stated in MPEP 2144.06, it is prima facie obvious to combine equivalent materials when the equivalence is recognized by the prior art.  
The Applicant argues that modifying Deshpande ‘339 in view of Deshpande ‘442 would require adding both a compound of Formula I or II and a polybutadiene in amounts of 0.1-10 wt%, resulting in a larger amount of oxygen scavenger than is suggested by the prior art or permitted by the claims.
Deshpande ‘339 teaches including 0.1-10 wt% of an oxygen scavenger according to Formula I and/or II.  The rejection of claim 1 presented above involves substituting a portion of the oxygen scavenger according to Formula I and/or II with the unfunctionalized polybutadiene taught by Deshpande ‘422.  It is understood that substituting a portion of the oxygen scavenger of Deshpande ‘339 will result in a combined total falling within the range of 0.1-10 wt%.  Neither Deshpande ‘339 nor Deshpande ‘422 provide any motivation to exceed the upper limit of 10 wt%.
The Applicant argues that claim 1 includes embodiments where the combined total of oxygen scavenging components (b) and (c) exceeds 10 wt%.  For example, when the composition includes 10 wt% of compound (b) and 10 wt% of the polydiene (c) relative to compound (b), the composition will include a total of 11 wt% of oxygen scavenging components.  The Applicant argues that nothing in either reference suggests that adding an oxygen scavenging component in excess of 10 wt% can be beneficial.
The Applicant is correct in that the prior art generally teaches toward including oxygen scavenging components in total amounts of 0.1-10 wt%.  The claims are currently open to a total amount ranging from 0.10001 wt% (0.1% (b); 0.01% (c) relative to (b)) to 11 wt% (10% (b); 10% (c) relative to (b)).  Thus, the range suggested by the prior art falls within the range required by the claims.  
The Applicant argues that the pending claims require that the polydiene (c) is present in an amount relative to the compound (b), and that the prior art is silent with respect to this  relationship.
The Applicant’s attention is directed to pages 5-6 above where this limitation is addressed.
The Applicant argues that one of ordinary skill in the art would not have had a reasonable success of achieving a significantly improved induction period for oxygen scavenging when modifying Deshpande ‘339 in view of Deshpande ‘422.
The question of whether one of ordinary skill in the art would have had a reasonable expectation of success relates to predictability.  For example, a claim may be obvious when all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  See MPEP 2143.02.  
The proposed modification of Deshpande ‘339 in view of Deshpande ‘422 involves a high degree of predictability in that a portion of one oxygen scavenging compound is substituted with another oxygen scavenging compound recognized by the prior art as being suitable for use in compositions based on the same matrix polymer and known to be suitable for the same end use.  While one skilled in the art may have been unaware of the impact on induction period, there would have been a reasonable expectation of successfully obtaining a PET-based composition suitable for forming bottles for carbonated beverages when modifying Deshpande ‘339 in view of Deshpande ‘422.
The Applicant argues that the claimed invention leads to a lessened induction period, and that nothing in the cited references suggests that such a result could be obtained.
The Applicant’s arguments appear to assert that the claimed invention exhibits unexpected results in the form of a lessened induction period.  In support of this assertion, the Applicant has cited paragraphs [0005], [0006], and [0105] in the instant specification.  These portions of the specification provide general assertions of the result in question, but no examples, experimental data, or other objective evidence is present in the specification.  It is well settled that unexpected results must be established by factual evidence.  The arguments of counsel cannot take the place of evidence in the record.  MPEP 716.01(c).  The Applicant’s arguments regarding unexpected results are not persuasive given the absence of any such evidence.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/Primary Examiner, Art Unit 1762